DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi, JP H8252641.
Regarding claim 1, Hitachi discloses a sandwich panel comprising: a first plate member which is metallic (2); a second plate member which is arranged to face the first plate member and metallic (other of 2); a spacer unit (components 3) which is metallic and formed in a shape of a rectangular frame and interposed between the first plate member and the second plate member (Fig. 1, generally); and a core member (4) arranged in a region surrounded with the spacer unit between the first plate member and the second plate member, the spacer unit being made up of a plurality of spacers that are formed as separate members (see Figures), the plurality of spacers not being jointed to each other, the first plate member being bonded to a surface, facing toward the first plate member, of the core member, the 
Regarding claim 2, Hitachi discloses a sandwich panel wherein the at least one straight tubular spacer includes a pair of straight tubular, longer-side spacers forming a pair of longer sides of the spacer unit in the shape of the rectangular frame, each of the pair of the longer-side spacers has an opening at each longitudinal end thereof, and the opening is open (Fig. 2).   
Regarding claim 4, Hitachi discloses a sandwich panel wherein the plurality of the spacers includes a pair of straight tubular, shorter-side spacers forming a pair of shorter sides of the spacer unit in the shape of the rectangular frame, each of the pair of the shorter-side spacers has an opening at each longitudinal end thereof, and the opening is closed by the pair of longer-side spacers (Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, JP H8252641 in view of Wyman, U.S. Patent 6,119,427.
Regarding claim 3, Hitach discloses a sandwich panel, but does not disclose wherein the first plate member includes a side surface portion protruding from a side edge of the first plate member toward the second plate member over an entire length of the first plate member, the second plate member includes a side surface portion protruding from a side edge of the second plate member toward the first plate member over an entire length of the second plate member, and the pair of the longer-side spacers includes a groove portion to accommodate the side surface portion of the first plate member and another groove portion to accommodate the side surface portion of the second plate member.  Wyman teaches plate member edges bent toward one another and inserted into the panel ends forming grooves (see Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fold the plate edges into the panel in the same manner for further securement in the panel assembly. Grooves would then need to be placed in the frame members to accept the plate edges.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi, JP H8252641 in view of Kennedy, U.S. Patent Application Publication 2008/0127594.
Regarding claim 5, Hitachi discloses a sandwich member but does not disclose specifically wherein the core is formed from some fibrous inorganic material, and the first plate member and the second plate member are bonded to the core member with adhesive.  Kennedy teaches the core is formed from an organic material (plastics or polymer, paragraph 1), and the first and second plate members are bonded to the spacing members with adhesive (paragraph 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that once the plated are bonded to the perimeter members they are then fixed to the core member.



Response to Arguments
No arguments have been provided.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633